In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lockman, J.), entered December 17, 1992, which granted the application of the defendant Janet Syrota to vacate a judg*622ment of foreclosure and sale against her and cancel the Referee’s deed in favor of the plaintiff as to that defendant.
Ordered that the order is affirmed, with costs.
On appeal, the plaintiff contends that the Supreme Court erred in granting the application of the defendant Janet Syrota to vacate a judgment of foreclosure and sale against her. We disagree.
Generally, "a court is without power to render a judgment against a party over whom the court lacks jurisdiction. A judgment rendered without jurisdiction is void * * * Furthermore, when a * * * deed is issued in execution upon such a void judgment, that deed is similarly void” (Berlin v Sordillo, 179 AD2d 717, 719). In the present case, the Supreme Court acted properly in vacating the judgment against Janet Syrota (see, CPLR 5015 [a]; Putnam County Natl. Bank v Simpson, 204 AD2d 297), since it was obtained in the absence of jurisdiction (cf., Continental Bank v White, 112 AD2d 912).
The plaintiff’s remaining contentions are without merit. Miller, J. P., Lawrence, Ritter and Santucci, JJ., concur.